Matter of Annabella C. (Sandra C.) (2019 NY Slip Op 00777)





Matter of Annabella C. (Sandra C.)


2019 NY Slip Op 00777


Decided on February 1, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


1298 CAF 17-00348

[*1]IN THE MATTER OF ANNABELLA C. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; SANDRA C., RESPONDENT-APPELLANT. 


HOPPE & ASSOCIATES, INC., BUFFALO (KELI ILES-HERNANDEZ OF COUNSEL), FOR RESPONDENT-APPELLANT.
NATALIE M. STUTZ, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID E. BLACKLEY, LOCKPORT, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered February 3, 2017 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent had neglected the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 10, respondent mother appeals from an order which adjudged that she neglected the subject child. The mother's sole contention on appeal is that Family Court erred in failing to dismiss the neglect petition pursuant to Family Court Act § 1051 (c). That contention is not preserved for our review because the mother never moved for that relief (see Matter of Malachi H. [Dequisa H.], 125 AD3d 478, 478 [1st Dept 2015]; Matter of Josee Louise L.H. [DeCarla L.], 121 AD3d 492, 493 [1st Dept 2014], lv denied 24 NY3d 913 [2015]). In any event, that contention is without merit.
Entered: February 1, 2019
Mark W. Bennett
Clerk of the Court